Citation Nr: 0823082	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-14 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The veteran testified at a Travel Board hearing before the 
undersigned acting Veterans Law Judge in May 2008.  A copy of 
the hearing transcript is of record.

The veteran made a motion to advance his case on the docket 
in May 2008.  The motion was granted in June 2008.  

The veteran submitted a claim for entitlement to special 
monthly pension in January 2007.  The RO wrote to the veteran 
and asked that he provide additional information in regard to 
his claim in June 2007.  He was told he could take a year to 
provide the information.  He was also told that VA could 
decide his claim in 60 days if it was determined that the RO 
had completed their attempts to get all the relevant evidence 
that they were aware of.  

The veteran did not respond to the RO's letter.  The RO 
issued a letter to deny the veteran's claim for special 
monthly pension in August 2007.  The veteran was advised that 
if he submitted the needed evidence by June 5, 2008, it could 
be considered with the current claim.  Evidence received 
after that date would be considered a new claim.

There is no evidence of record to show that the veteran 
responded to the August 2007 letter either by disagreement or 
to provide the requested evidence.  




FINDINGS OF FACT

1.  By a June 2000 rating decision, the RO continued previous 
denials of service connection of a back disorder.  Although 
notified of the June 2000 determination, the veteran failed 
to initiate an appeal of that denial.  

2.  The evidence received since the June 2000 rating 
decision is not material and does not raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for a back disorder.  


CONCLUSIONS OF LAW

1.  The RO's June 2000 decision that continued previous 
denials of service connection for a back disorder is final.  
38 U.S.C.A. § 7105 (West 2000); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (1999); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).  

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a back 
disorder has not been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  Notice which informs the veteran of how VA 
determines disability ratings and effective dates should also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

VA has met the notice and duty to assist provisions.  A 
letter from the RO dated in September 2003 satisfied the duty 
to notify provisions.  It was issued prior to the initial 
unfavorable action in this case.  The veteran was advised 
that his claim had previously been denied.  He was further 
advised that his claim had been subsequently denied for lack 
of new and material evidence.  The letter instructed as to 
what would constitute new and material evidence, in this case 
evidence that would show that his claimed condition was 
incurred in or aggravated by military service.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The veteran was further apprised of the evidence needed to 
substantiate his claim for service connection for a back 
disorder.  He was also informed of the evidence that VA would 
obtain, and of the evidence that he should submit or request 
VA's assistance in obtaining.  38 C.F.R. § 3.159(b)(1) 
(2007).  The Board notes that the regulation was amended in 
May 2008 to eliminate the requirement to provide notice to a 
claimant to submit any evidence in their possession.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  

In a letter dated in March 2006 he was also advised of how VA 
determines disability ratings and effective dates as required 
by Dingess/Hartman.  Although the March 2006 letter was 
issued after the October 2003 rating decision, the issue of 
whether the March 2006 notice was timely is moot since the 
veteran's request to reopen his claim for service connection 
is denied.  

Regarding the duty to assist, the Board notes that service 
medical records, private and VA treatment records, and VA 
examination reports are of record.  Additional VA treatment 
records were obtained and associated with the claims folder.  
The veteran appeared and testified at a hearing before the 
undersigned.  There is no indication that additional 
development is necessary, and the Board is satisfied that VA 
has done everything reasonably possible to assist the veteran 
with his claim.  

Analysis

The veteran was originally denied service connection for a 
back disorder by way of a rating decision dated in September 
1967.  He did not perfect a timely appeal and that decision 
became final.  See 38 C.F.R. §§ 3.104, 19.118, 19.153 (1967).  
He sought to reopen his claim on a number of occasions in the 
intervening years.  His claim was (most recently prior to the 
current appeal) denied in June 2000.  He again failed to 
initiate an appeal, and that decision became final.  
38 U.S.C.A. § 7105 (West 2000); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (1999); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).  
As a result, service connection for a back disorder may now 
be considered on the merits only if new and material evidence 
has been received since the time of the last final denial.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

As such, the Board must first consider the question of 
whether new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for a back disability.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the June 2000 rating 
decision consisted of the veteran's service treatment records 
(STRs), records from Allegheny General Hospital for the 
period from September 1990 to February 1993, VA examination 
reports dated in September 1967, February 1993, and January 
1994, VA medical records for the veteran for the period from 
July 1955 to January 2000, statements from the veteran, and a 
transcript of an RO hearing from June 1980.

The STRs show that the veteran was admitted for four days for 
observation of a possible concussion in December 1954.  The 
records indicate that he fell from his vehicle.  The veteran 
had a complaint of pain in the lower back on admission.  An 
x-ray of the lumbosacral spine was negative.  He had back 
pain on his second day in the hospital but was discharged two 
days later and returned to duty.  The veteran was seen again 
on March 1, 1955, for a strained muscle in the lumbar spine.  
He was treated with aspirin, and liniment and heat was 
applied to the area.  An entry from the next day said he had 
no complaints and he was returned to duty.

The veteran did not report any problems with his back on his 
Report of Medical History completed with his separation 
physical examination in April 1955.  No abnormalities 
pertaining to the back were noted on the actual physical 
examination.

He was afforded a VA examination in September 1967.  The 
diagnosis provided for his back was scoliosis of the 
thoracolumbar spine.

Subsequent VA and private medical records document complaints 
of back pain throughout the years.  However, the records do 
not contain any opinion that would link a current diagnosis 
to any incident of service.  (The veteran was afforded VA 
examinations in conjunction with a claim for nonservice-
connected disability pension benefits in 1993 and 1994.)  

Also, the veteran provided lay statements wherein he 
contended that his current back problems were all related to 
the injury in service.  He provided a detailed description of 
his injury at his hearing in June 1980.  

The June 2000 rating decision noted that new evidence had 
been added to the record.  However, it was determined that 
such additional evidence was not material.  Although there 
was evidence of a current back disorder, there was no 
competent evidence to link the back disorder to the veteran's 
military service.  Because the veteran did not initiate an 
appeal of the June 2000 continued denial of his back claim, 
that decision is final.  38 U.S.C.A. § 7105 (West 2000); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (1999); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2007).  

The evidence associated with the claims folder subsequent to 
the June 2000 rating decision includes VA treatment records 
for the period from April 2001 to July 2006, statements from 
the veteran, and a transcript of the May 2008 hearing.  This 
evidence is new in that it was not previously of record.  
However, the evidence is not material.  The VA records 
primarily pertain to treatment provided for unrelated 
conditions.  Significantly, there were no entries relating a 
diagnosed back disorder to the veteran's military service.  

The veteran's statements are cumulative of prior statements 
regarding his injury in service and his contentions that his 
current symptoms are related to his injury in service.  His 
testimony in May 2008 was similar to his testimony from June 
1980.  He provided a description of his accident in service 
and subsequent treatment at the time.  He did not identify 
any source of evidence, other than himself, that would link 
any current back disorder to his military service.  

The veteran's representative referenced a February 1993 VA 
examination report wherein an examiner offered a comment that 
the veteran appeared to have a service-connected injury.  
However, this report was previously considered, and rejected 
by earlier adjudications of the agency of original 
jurisdiction.  

The representative also referred to the presumption of 
soundness as being applicable in this case.  The Board 
disagrees.  The veteran was found to have scoliosis of the 
thoracolumbar spine at the time of the rating decision of 
September 1967.  This was determined to be a congenital 
defect.  No other back disorder was found at the time.  The 
veteran has not been denied service connection for a back 
disorder on the basis of a pre-existing disorder, other than 
a congenital defect.  The veteran's claim has remained denied 
through the years because he has not established that he has 
any other back disorder that could be related to military 
service.  

The veteran, through his statements and testimony, has 
asserted the same basis for service connection that was 
rejected by the RO in June 2000.  Moreover, lay assertion of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Upon review of all of the evidence received since the June 
2000 rating decision, the Board finds that the additional 
evidence does not relate to an unestablished fact and 
therefore does not raise the reasonable possibility of 
substantiating the veteran's claim for service connection for 
a back disorder.  The new evidence simply shows continued 
complaints of back pain and findings of a back disorder and 
does not address the etiology of the back disorder.  
Importantly, the veteran has not identified any other 
evidence that would go to showing a nexus to service.  
Therefore, it may not be said that the new evidence raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection.  The veteran's application to reopen 
his claim for service connection for a back disorder is 
consequently denied.



ORDER

New and material evidence not having been received to reopen 
the previously denied claim for service connection for a back 
disorder, the appeal is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


